Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the following formal matters: 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “30” and “32” (see paragraph [0021]).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “30” has been used to designate both parameters of optical setup (see paragraph [0021] and the above objection) and vertical line (see paragraph [0036] and FIG. 2).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “104” (see FIG. 4).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of 
Allowable Subject Matter
Claims 1-20 are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. J. J. Biafore et al. disclose calibrated stochastic resist modeling for line-edge roughness, line-width roughness and CD variability (see at least Abstract). P. De Bisschop et al. disclose metrology for stochastic cliffs, including pixNOK (see at least Abstract, Table 1). R. Jonckheere et al. disclose simulation for stochastic failures (see at least Abstract). S.-M. Kim et al. disclose a stochastic model for predicting stochastic noise (see at least Abstract and section 2.). K. Lucas et al. disclose reducing stochastic failure risk with simulation (see the entire document). M. J. Maslow et al. disclose a defect-aware process window (see at least Abstract). D. T. Wintz et al. disclose the effects of shot noise on aerial image linewidth measurements (see at least Abstract). L. S. MELVIN et al. disclose a defect-based focus exposure window (see at least Abstract).
The following is a statement of reasons for the indication of allowable subject matter: although the prior art of record discloses the subject matter identified above, the prior art of record does not disclose, teach, or render obvious, as per claim 1, a method comprising: defining a continuous signal; defining a threshold value; calibrating the continuous signal and the threshold value from measurements made on edges of one or more patterns on a mask and corresponding edges of the one or more patterns on a wafer; convolving the continuous signal with a kernel to form a corrected signal, the kernel calibrated using the measurements; and establishing, by a processor, a probability of .
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEIGH M GARBOWSKI whose telephone number is (571)272-1893. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/LEIGH M GARBOWSKI/Primary Examiner, Art Unit 2851